Sophisticated IR Services

Lyons Capital, LLC

One Boca Place

2255 Glades Road

Suite 324 A

Boca Raton, Fl 33431

T-(561) 445-9939

F-(561) 338-0381

jason@lyonscapital.com

www.lyonscapital.com




Engagement Letter: 12/21/05




This is to confirm that Lyons Capital, LLC will be retained for Investor
Relations Services, by: MGN TECHNOLOGIES INC. (MGNLF.OB)




Lyons Capital LLC will receive, 200,000 shares of Restricted, RULE144 Stock, for
services rendered, which will include; Dinner and Lunch presentations in New
York, Florida, and Europe for retail and Institutional investors.




Lyons Capital guarantees at least 50 new relationships through this road show
process.  Attendees are from many major and second tier Investment banking
firms.




Lyons Capital will provide a detailed list of all attendees with their contact
information.  And set up future meetings with interested parties for as long as
it takes!




Lyons Capital will feature MGNML.OB on it’s website as a “Featured new company
on the move”, with direct links to all company news.




In the likely event that the client secures any sort of funding through our
introductions, Lyons Capital will negotiate a consulting fee for this additional
service.




Client agrees to reimburse Lyons Capital for any expenses incurred during the
road show, which include Travel, Hotel, and the hard costs for all
presentations.  Lunch approx.: $2,500. Dinner approx.: $3,500.




We look forward to working with you.




Jason S. Lyons

Client’s signature and Title:

Chairman

“Mark Jensen”

CEO



